Citation Nr: 0117545	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
residual scar on the right forearm, with chronic pain in the 
right elbow and wrist.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney at Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1957 to October 1959.

In January 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, granted 
the veteran's claim for service connection for a residual 
scar on his right forearm, with chronic pain in his right 
elbow and wrist, and assigned a 10 percent rating effective 
from March 20, 1995, the date of receipt of his claim.  The 
RO, however, denied service connection for residuals of a 
right knee injury.

About two months later, on May 31, 1996, the veteran 
submitted a statement to the RO requesting a higher rating 
for the residual scar, pain and other symptoms affecting his 
right forearm, elbow and wrist.  He also filed additional 
claims for service connection for a stomach disorder and for 
hearing loss of the right ear.  The RO denied his claims in 
August 1996, and later in March 1997 after considering 
additional evidence.  He appealed to the Board of Veterans' 
Appeals (Board).  However, he did not appeal a subsequent RO 
decision in June 1998 that determined he had not submitted 
new and material evidence to reopen the claim for 
service connection for residuals of a right knee injury.  In 
fact, in both a statement dated in June 1998 and on a VA Form 
9 dated in July 1998, he clearly indicated an intent not to 
pursue such an appeal and specifically stated, instead, that 
his right knee injury was not incurred in service and is not 
related thereto.  (Additionally, the Board notes that his 
accredited representative did not address the right knee 
issue in the informal written presentation to the Board dated 
in August 1999).  Rather, it appears the veteran has raised 
an issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability due to treatment received at 
a VA medical center (VAMC) in 1973.  See VA Form 21-4138, 
dated June 17, 1998.  And since this additional issue has not 
been developed or adjudicated by the RO, and is not 
"inextricably intertwined" with the issues on appeal, it is 
referred to the RO for appropriate action.  See Kellar v. 
Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 
398 (1995).


The Board issued a decision in September 1999 denying the 
claims for a higher rating for the right arm disability and 
for service connection for the stomach disorder and hearing 
loss of the right ear.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).

In December 2000, during the pendency of the appeal to the 
Court, the veteran's representative and the VA General 
Counsel, representing the Secretary, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for further development and readjudication.  
The Court granted the joint motion for remand (JMR) later in 
December 2000 and returned the case to the Board for 
compliance with the directives specified.

Pursuant to the directives of the Court-approved JMR, the 
Board will readjudicate and issue another decision concerning 
the claim for a higher rating for the residual scar on the 
veteran's right forearm, with chronic pain in his right elbow 
and wrist, whereas the Board must remand his other claims for 
service connection for a stomach disorder and for hearing 
loss in his right ear.


FINDING OF FACT

As a result of his service-connected disability, the veteran 
experiences chronic pain and tenderness in the residual scar 
on his right forearm, in addition to pain in his right elbow 
and wrist; he also has limitation of flexion to 100 degrees, 
and extension to 20 degrees, which is a separate and distinct 
clinical manifestation from the symptoms associated with his 
scar.


CONCLUSION OF LAW

The criteria have been met for a separate 10 percent rating 
for the limitation of motion in the veteran's right elbow, 
apart from the pain and tenderness caused by his scar.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.118, 
Diagnostic Codes 5206-5208, 7804(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a Higher Rating for the Residual Scar on the 
Right Forearm, with Chronic Pain in the Elbow and Wrist

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
And where, as here, he timely appealed the initial 10 percent 
rating assigned for his disability just after establishing 
his entitlement to service connection for it, VA is required 
to consider his claim in this context-which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Apparently, any service medical records (SMRs) concerning the 
veteran that may have been on file at the National Personnel 
Records Center (NPRC), a military records repository, 
probably were destroyed in a 1973 fire at that facility.  In 
two precedent decisions, Sussex v. Derwinski, 1 Vet. App. 
526, 528 (1991), and O'hare v. Derwinski, 1 Vet. App. 365, 
367 (1991), the Court held that where, as here, the service 
medical records are presumed destroyed, through no fault of 
the veteran, then VA's obligation to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule is "heightened."  See also 38 U.S.C.A. 
§ 7104(d)(1); 38 C.F.R. § 3.102; Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998); citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

Records also show, however, that the RO was able to obtain a 
substantial number of the veteran's service medical records 
from other, alternative sources.  See, e.g., VA Adjudication 
Procedure Manual, M21-1, Part III, 4.23 
(Change 41, July 12, 1995)-previously, M21-1, 6.04(e) 
(Change 150, Jan. 24, 1977).  And those records indicate that 
he sustained an extensive injury to the soft tissue of his 
right forearm in February 1958, requiring him to be 
hospitalized for 8 days, when he ran into a truck while 
riding a motor scooter and slid across the road.  He 
sustained a V-shaped avulsed laceration of his right forearm 
with crushing section of several superficial blood vessels 
with a skin flap of about 4 1/2 cm in diameter.  There was no 
nerve, artery or tendon involvement.  His doctors repaired 
the laceration by suturing it under local anesthesia.  He had 
an uneventful recovery, and the stitches were removed on the 
tenth post-operative day.  The final diagnosis was a 
laceration wound of the right forearm, without artery or 
nerve involvement.

The veteran later received further treatment during service 
for complaints of pain in his right forearm and surrounding 
area.  He was discharged from the military in October 1959.  
Service connection since has been established for a scar on 
his right forearm, as a residual of the laceration injury in 
service, with chronic pain in his elbow and wrist.  The RO 
assigned an initial rating of 10 percent for his disability, 
and this appealed ensued.

The current severity of the veteran's right arm disability is 
determined by considering a number of factors-not the least 
of which is the residual scar on his forearm.  And when 
considered along with the associated musculoskeletal injuries 
to his elbow, forearm, and wrist, his overall rating is 
"built-up" from various different codes-including Codes 
5299-7804.  38 C.F.R. § 4.27.

Under 38 C.F.R. § 4.118, Code 7804, a 10 percent rating is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  A VA physician who examined the 
veteran in January 1997 confirmed that the scar on his right 
forearm was indeed still tender and painful, so as to warrant 
a 10 percent rating under Code 7804.  The VA examiner also 
indicated the veteran complained of experiencing some 
numbness and decreased sensation along the scar.  However, 
since the veteran already has a 10 percent rating for his 
disability, partly on the basis of his scar, and a 10 percent 
rating is the maximum possible rating under Code 7804 (and 
Code 7803, too, for superficial scars that are poorly 
nourished, with repeated ulceration), he must look elsewhere, 
to some other Code, to obtain a rating higher than 10 
percent.

Code 7805 indicates that residual scars also will be rated on 
the basis of the extent they cause limitation of function in 
the area of their location.  But the report of the January 
1997 VA examination specifically indicates that the veteran's 
scar did not, itself, limit any affected part or joint.  
However, that notwithstanding, there also is some probative 
medical evidence suggesting otherwise; of particular note, 
the reports of two earlier VA examinations in December 1995 
and June 1996 indicate the veteran had some decreased range 
of motion in his right elbow attributable to the scar on his 
forearm.  Thus, the Board in turn must consider the 
applicable diagnostic criteria for limitation of motion of 
the elbow and forearm.

Under 38 C.F.R. § 4.71a, Code 5206, a 10 percent rating is 
warranted if flexion of the forearm is limited to 100 
degrees.  A 20 percent rating under this code requires 
flexion limited to 90 degrees.  According to Code 5207, a 10 
percent rating also is warranted for extension of the forearm 
limited to 60 degrees or less (45 degrees).  Whereas a 20 
percent rating under this code requires extension limited to 
75 degrees.  Additionally, under Code 5208, a 20 percent 
rating also can be assigned if flexion of the forearm is 
limited to 100 degrees and extension to 45 degrees.

During the January 1997 VA examination, the veteran could 
only flex his right forearm to 100 degrees, and he could only 
extend it to 20 degrees.  Thus, he had sufficient limitation 
of motion during that evaluation (on flexion) to warrant a 
separate 10 percent rating under Code 5206-apart from the 
pain and tenderness associated with his residual scar because 
his limitation of motion is a separate and distinct 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 ("avoidance of pyramiding").  And 
although the report of an October 1993 VA hospitalization 
indicates the veteran twice has undergone surgery on his 
right arm-initially as a child when he fell on a clothesline 
hook, and later after the motor vehicle accident in service-
VA must consider all of the functional impairment in his 
right arm, collectively, as part and parcel of his underlying 
service-connected disability, irrespective of the injury 
prior to service, if, as here, VA is unable to distinguish 
which of his symptoms are attributable to which specific 
injury.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

The veteran is not, however, shown to be entitled to 
additional compensation besides this separate rating.  
Although he clearly experiences pain, tenderness, and 
occasional cramping in his right forearm, elbow, and wrist, 
as was very apparent during his various VA compensation 
examinations since 1995, he still does not have sufficient 
limitation of motion (what he often referred to as 
"stiffness"), even with these symptoms, to warrant ratings 
higher than what he is receiving as a result of this 
decision.

Note that when examined by VA in December 1995, the veteran 
had right elbow flexion to 110 degrees and extension to 15 
degrees.  And as to his right wrist, dorsiflexion was to 70 
degrees, palmar flexion to 30 degrees, radial deviation to 
15 degrees, and ulnar deviation to 25 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (for a listing of the standard, i.e., normal, 
ranges of motion in each of these directions).  For a 10 
percent rating under Code 5215, dorsiflexion would have to be 
limited to less than 15 degrees, or palmar flexion limited to 
in line with the forearm.  The veteran, on the other hand, 
had completely normal dorsiflexion, and although his palmar 
flexion was significantly less than normal, it still far 
exceeded the requirement for a 10 percent rating under Code 
5215.

There also was no evidence of a bony or other deformity 
during the December 1995 VA examination, and X-rays taken of 
the veteran's right elbow were essentially negative-although 
some degenerative arthritic change in the region of the 
olecranon process could not be ruled out, altogether.  X-rays 
of his right wrist disclosed signs of periarticular 
osteoporosis involving the distal radius, with the 
possibility of remote trauma in this area not ruled out; 
however, the joint spaces were maintained.

During his June 1996 VA examination, the veteran again had 
right elbow flexion to 110 degrees; his extension was to 20 
degrees.  He also had essentially normal ("fairly 
unlimited") pronation and supination of his right forearm 
and wrist-albeit with pain mostly in his wrist.  The VA 
examiner reiterated this in his diagnosis, noting there was 
"minimal limitation" in the veteran's right elbow, although 
it somewhat was compromised, nonetheless, due to his pain 
from the injury in service.  But, again, as a result of this 
decision, he will be receiving a separate 10 percent rating 
to account for his chronic pain-that is, insofar as it 
affects his range of motion.  And his other 10 percent rating 
compensates him for his symptomatic scar, for any pain (and 
tenderness, etc.) that he experiences as a result of it.  
Moreover, since he did not have sufficient limitation of 
motion to warrant a rating higher than 10 percent under Codes 
5206, 5207, and 5208, even during his January 1997 
VA examination when it was at its worst, as compared to the 
range of motion that he had during his earlier VA 
examinations in December 1995 and June 1996, he cannot obtain 
a rating greater than 10 percent because his pain, even fully 
acknowledging it, does not, in turn, cause sufficient 
additional limitation of motion-above and beyond that 
objectively demonstrated-to satisfy the criteria of, say, a 
20 percent rating based on limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The same is true of the weakness in his right 
forearm and wrist, and decreased grip strength in his 
right hand, that the VA examiners noted during his December 
1995, June 1996, and January 1997 VA examinations because 
there was no objective clinical indication that he actually 
experiences additional functional loss in this extremity due 
to these symptoms-even during the worst of times when his 
symptoms "flare up," such as after prolonged repeated use 
of his elbow, forearm, and wrist.  DeLuca, 8 Vet. App. at 
204-207.

The veteran also is not entitled to additional compensation 
under the criteria of Codes 5003 and 5010 because, although 
there were some suspicions of post-traumatic arthritis during 
the December 1995 VA examination, X-rays later taken during 
the January 1997 VA examination definitively ruled it out 
since they were completely negative ("normal")-showing the 
elbow and forearm both were "intact," with no signs at all 
of fracture, dislocation, problems with the soft tissues, or 
arthritic disease.

Lastly, the veteran does not experience any other symptoms 
that might otherwise entitle him to additional compensation, 
aside from the separate 10 percent rating being assigned in 
this decision.  There are no objective clinical indications 
of impairment of his flail joint, subluxation, nonunion, 
loose or false motion, loss of bone, swelling, redness, or 
deformity, and, as alluded to earlier, he has what amounts to 
essentially normal pronation and supination of his forearm 
and wrist, even with his pain.  Thus, Codes 5209, 5210, 5211, 
5212, and 5213 do not apply to the facts of this particular 
case.  And since he does not have "ankylosis" of his elbow 
or wrist, either-which means complete bony fixation and 
total immobility in either a favorable or unfavorable 
position, he cannot receive a higher rating under Codes 5205 
or 5214.  See also Lewis v. Derwinski, 3 Vet. App. 259 
(1992).

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his right arm disability under the 
provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it, and it has not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned ratings, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The medical and other evidence of record shows the current 
severity of the veteran's right arm disability is most 
commensurate with separate 10 percent ratings for his 
symptomatic scar and limitation of motion; therefore, these 
are the ratings that must be assigned.  The preponderance of 
the evidence is against ratings higher than these, so the 
benefit-of-the-doubt rule does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In rendering this decision, the Board realizes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat 2096 (2000).  This law rewrites the 38 U.S.C. 
§§ 5100-5107 "duty to assist" provisions, to eliminate the 
well-grounded claim requirement, and requires VA to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.  
However, although the RO did not readjudicate the veteran's 
claim subsequent to the enactment of the VCAA, the RO 
provided him proper notice of its decisions, as to why it had 
denied his claim for a higher rating, and the RO gave him 
additional notice of this and an explanation of its decisions 
in the June 1997 statement of the case (SOC) and in the June 
and July 1998 supplemental statements of the case (SSOCs).  
Moreover, the RO has given him ample opportunity to identify 
or personally submit additional medical or other evidence 
showing that a higher rating is warranted.  Therefore, the RO 
has made reasonable efforts to obtain all of the evidence 
that is relevant to this appeal, and the veteran is not 
prejudiced by the Board going ahead and deciding his claim, 
without initial RO adjudication after enactment of the VCAA, 
particularly since the Board is granting a higher rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A separate 10 percent rating is assigned for the limitation 
of motion in the veteran's right elbow, apart from the 10 
percent rating for the residual scar on his right forearm 
with chronic pain in the elbow and wrist, subject to the laws 
and regulations governing the payment of VA compensation.



REMAND

Entitlement to Service Connection for a Stomach Disorder and 
for Hearing Loss in the Right Ear

Both of these claims must be remanded to the RO for further 
development and consideration because of the recently enacted 
VCAA.  The RO, as well as the Board, denied these claims as 
not well grounded-partly due to the absence of any medical 
nexus evidence linking either of these conditions to the 
veteran's service in the military, even acknowledging that he 
currently has them.  The VCAA, however, eliminated the well-
grounded requirement and redefines the obligations of VA with 
respect to the "duty to assist" and the "duty to notify" 
him of information and evidence necessary to substantiate his 
claims.  This, in turn, supersedes the holding of the Court 
in a prior landmark precedent decision, Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Since the Court returned this case to the Board for 
compliance with the VCAA, the veteran has submitted 
additional medical evidence supporting his claims.  One of 
his private treating physicians, Christopher S. Johnson, 
M.D., indicated in an October 2000 statement (which the Board 
received in March 2001) that the veteran is suffering from a 
number of different medical conditions (Diabetes Mellitus 
Type II, chronic abdominal pain secondary to irritable bowel 
syndrome (IBS), chronic pain in his right ear, and chronic 
pain in his right elbow and forearm).  But, of more 
particular note, Dr. Johnson went on to indicate that he had 
reviewed the veteran's chart from the armed services, and 
that the symptoms he complained of during service are 
"likely" the same or very similar to the symptoms that he 
is experiencing now.  However, Dr. Johnson also said that he 
"cannot verify [a] cause and effect" relationship between 
the symptoms in service and those the veteran currently is 
experiencing.  Thus, the statement from Dr. Johnson is not 
sufficient to grant service connection for either of the 
conditions at issue.  See, e.g., Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (A doctor's opinion phrased in terms of 
"may or may not" is an insufficient basis for an award of 
service connection.).  Nevertheless, Dr. Johnson's statement 
is sufficient to explore this issue further by obtaining a 
medical opinion on remand pursuant to the VCAA.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) ("[A]n accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is 'definite etiology' or 
'obvious etiology.'").

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should schedule the veteran for 
appropriate VA compensation evaluations to 
ascertain all conditions currently 
affecting his stomach and the hearing 
acuity in his right ear, and to obtain 
medical opinions indicating the likelihood 
that any of the conditions diagnosed in 
this regard is related to his service in 
the military.  The VA examiners should 
conduct all necessary tests and studies to 
make these determinations and should 
indicate their clinical findings in a 
typewritten report.  And since the purpose 
of obtaining their medical opinions is to 
assist in resolving these important 
questions, it is absolutely imperative 
that they review all of the relevant 
evidence in the claims folder, including a 
complete copy of this remand and the JMR, 
and that they, where necessary, cite to 
specific evidence in the record for the 
rationale of their opinions.

3.  The RO should review the reports of 
the evaluations to ensure they are in 
compliance with the directives of this 
remand (and the Court-adopted JMR).  If 
not, any that is inadequate should be 
returned for immediate corrective action.  
38 C.F.R. § 4.2.

4.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the veteran's claims 
for service connection for a stomach 
disorder and for hearing loss in his right 
ear, in light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO must 
provide adequate reasons and bases for its 
decision and address all issues and 
concerns noted in this remand and in the 
JMR.  The RO also must determine whether 
the veteran is entitled to application of 
the benefit-of-the-doubt doctrine and, if 
not, must explain why.  38 C.F.R. § 4.3; 
Alemany, 9 Vet. App. at 519; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

5.  If the benefits requested are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



